707 S.E.2d 241 (2011)
Afrika S. ROBERTS, by and through her Guardian ad Litem, Frankie J. PERRY
v.
ADVENTURE HOLDINGS, LLC and 3311 Capital Boulevard, LLC d/b/a Adventure Landing.
No. 42P11.
Supreme Court of North Carolina.
April 7, 2011.
Guy W. Crabtree, Durham, for Roberts, Afrika S., by and through her GAL Frankie J. Perry.
R. Matthew Van Sickle, for Adventure Holdings, LLC, et al.
James D. Hundley, High Point, for Adventure Holdings, LLC, et al.

ORDER
Upon consideration of the petition filed on the 25th of January 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."
JACKSON, J. recused.